Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 10/15/2019. Claims 1-20 are pending and have been considered below.

Priority
Acknowledgment is made of no claim of foreign priority.

Drawings
The drawings filed on 10/15/2019 are accepted.

Specification
The specification filed on 10/15/2019 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8 and 15 are directed to abstract idea without significantly more. The claim recites the limitation of “analyzing code” , “ marking one or more potential unsafe instruction in the code”, “identifying one or more unsafe instructions form the marked potential unsafe instruction” and “translating the code responsive to  inserting protection barrier” may be evaluated under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of generic computer components.  That is, other than reciting “a storage medium, the storage medium being coupled ta processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor being configured to” language, “analyzing” in the context of this claim encompasses the user manually analyzing or  scanning the code to identify and mark potential unsafe instruction . Similarly, the limitation of analyzing code, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “on a processor” language, “combining” in the context of this claim encompasses the user observing or scanning the code. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – A computer program product for generating executable code with protection barrier instructions, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of scanning and labelling strings of build files such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the analyzing, the marking and the identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 2-7, 9-14 and 16-20 the claims provides more details on how the processor is configured to insert the protection barrier instructions both before and after the identified one or more unsafe instructions in the code.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the analyzing, the marking and the identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The 101 has been considered regarding claims 15-20, however the specification defined in paragraph 59, the computer readable storage medium to exclude signal. “ A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burrell et al U.S. 2010/0295673 A1 in view of Chess et al U.S. 2007/0074169 A1.
Claims 1, 8 and 15: Burrel et al teaches a computer-implemented method for generating executable code with protection barrier instructions, a system configured to generate executable code with protection barrier instructions, the system comprising: a storage medium, the storage medium being coupled to a processor (Figs.1 &3); A computer program product for generating executable code with protection barrier instructions, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (Figs.1 &3) to: the processor configured to the computer-implemented method comprising:
analyzing code (par.17, 19, wherein  risk analysis module or tool 108 can be loaded into memory  to perform risk analysis of the source code);
marking (annotating) one or more potentially unsafe instructions (vulnerable) in the code (par.13, 16, one contemplated means for providing vulnerability information to the compiler 106 is via source code annotations such as via a declaration specification or declspec);
identifying one or more unsafe instructions from the marked one or more potentially unsafe instructions in the code (par.16-17, A risk analysis module or tool 108 identify areas of source code that are vulnerable, optionally classify or categorize the degree of risk of the identified vulnerable areas of source code);
inserting a protection barrier instruction (security mitigation code) into the code based at least in part on identifying the one or more unsafe instructions (par.16-17, 36, based on category of risk, what level of security mitigation code will be inserted into the code generated from the source code that remains after the filtering out of the areas of code that do not need security mitigation); and
 Burrel et al fails to teach, however Chess in the same field of endeavor teaches
translating the code responsive to inserting the protection barrier instruction (par.14,  In response to such vulnerabilities, the security module 116 inserts code, e.g., source code or binary code. Thereafter, at run time the code inserted into the compiled program generates security events. These security events are analyzed by the runtime security module 117, which is able to respond to the security events. For example, suspicious events may be logged, attacks may be interrupted, and defensive actions may be taken).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Burrell et al with the addition feature of Chess et al in order to detect and respond to attacks during execution of the program instructions, as suggested by Chess et a!  abstract.
Claims 6 and 13: the combination teaches 
identifying one or more instructions as safe instructions, wherein protection barrier instructions are not generated responsive to identifying safe instructions (Burrell et al, par .16-17, 29).
Claims 7, 14 and 20: the combination teaches  
 	generating the protection barrier instruction as the code is being translated (Chess et al par. 14).
The same motivation to modify Burrell et al in view of Chess et a! applied to claims 1, 8 and 15 above applies here.
Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burrell et al U.S. 2010/0295673 A1 in view of Chess et al U.S. 2007/0074169 A1 in further view of Roichman 2017/0316202 A1.
Claims 2, 9 and 16: the combination teaches 
wherein the protection barrier instruction is inserted Burrel et al par. 16-17, Chess et al par. 14).
The combination fails to teach, however Roichman in the same field of endeavor teaches
 wherein the protection barrier instruction is inserted prior to the identified unsafe instructions in the code (Fig.2, par. 31-33).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Burrell et al with the addition feature of Roichman in order to provide the ability  for protecting software programs against security vulnerabilities, as suggested by Roichman  par.4.
Claim 3: the combination fails to teach, however Roichman in the same field of endeavor teaches  
wherein a first protection barrier instruction is inserted before the identified unsafe instructions in the code (Fig.2, par. 31-33) and a second protection barrier instruction is inserted after the identified unsafe instructions in the code (par.35 taking protective action).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Burrell et al with the addition feature of Roichman in order to provide the ability  for protecting software programs against security vulnerabilities, as suggested by Roichman  par.4.
Claims 10 and 17: the combination fails to teach, however Roichman in the same field of endeavor teaches  
wherein the processor is configured to insert the protection barrier instructions both before and after the identified one or more unsafe instructions in the code (Fig.2, par. 31-35).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Burrell et al with the addition feature of Roichman in order to provide the ability  for protecting software programs against security vulnerabilities, as suggested by Roichman  par.4.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burrell et al U.S. 2010/0295673 A1 in view of Chess et al U.S. 2007/0074169 A1 in further view of Korotaev 2021/0011985 A1
Claim 4, 11 and 18: the combination teaches  
wherein the insertion of the protection barrier instruction is based on at least one of a programming language, a platform type( Burrell et al, par.11-13, 44-45). 
The combination fails to teach , however Korotaev in the same field of endeavor teaches 
wherein the insertion of the protection barrier instruction is based on at least one of an architecture type (par.44).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Burrell et al with the addition feature of Korotaev in order to provide methods, systems and medium of intrusion detection and prevention using software patching to create honeypots, as suggested by Korotaev par.1.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burrell et al U.S. 2010/0295673 A1 in view of Chess et al U.S. 2007/0074169 A1 in further view of Pohlack U.S. 9,436,603 B1.
Claim 5, 12 and 19: the combination fails to teach, however Pohlack in the same field of endeavor teaches  
wherein the protection barrier instruction prevents a side channel from monitoring data transferred between a cache and a memory (col.9. line 56 to col.10, line 50).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Burrell et al with the addition feature of Pohlack l in order to detect, prevent, mitigate, and/or curtail timing side-channel attacks in virtualized computing systems and/or in local (single) systems,  as suggested by Pohlack  col.2, lines 35-50.

The following prior art are cited to further show the state of the art at the time of applicant’s invention.
Madou et al U.S. 2017/0185784 A1 Point-wise protection of application using runtime agent.
Fox et al U.S. 2006/0230289 A1 Source code management method for malicious code detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685. The examiner can normally be reached 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Saturday, June 18, 2022
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436